[image_001.jpg] 

 

 



 

 [image_002.jpg]

 

SUBSCRIPTION BOOKLET

 

IEG HOLDINGS CORPORATION
(OTC PINK: IEGH)

 

SERIES F 12% PREFERRED STOCK

 

12% pa yield payable first day of each month from 1st October 2014 less 15%

USA withholding tax for Australian investors

 

plus

 

31 December 2015 Investor Right to convert to 33.3333 IEGH Common Stock
for every Series F Preference Share held

 

or

 

31 December 2015 Investor Right to be repurchased by IEGH for $1.00 per share

 



 

 

 

SUBSCRIPTION AND PURCHASE AGREEMENT

 

FOR

 

IEG HOLDINGS CORPORATION

 

Series F 12% Preferred Stock

    



        ALL INFORMATION HEREIN WILL BE TREATED CONFIDENTIALLY        

 

  Investor(s)                               Number of Shares   50,000          
Date Signed  

 

 

 



 

IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING.

SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN.

 

Persons interested in purchasing shares of IEG HOLDINGS CORPORATION (the
“Company”) Series F Preferred Stock must complete and return this Agreement
along with their direct deposit funds to:

 

IEG HOLDINGS CORPORATION

6160 West Tropicana Avenue

Suite E-13, Las Vegas, NV 89103

 

Bank Account Details for Transfer:

 

International:

Wire Routing Transit Number:

SWIFT Code:

Bank Name: Wells Fargo Bank

City, State: San Francisco, CA

Account Number:

Title of Account: Investment Evolution Corporation, 6160 West Tropicana, Suite
E-13,
Las Vegas Nevada 89103 Phone Number 702 227 5626

 

The Company is hereby offering 50,000 shares of Series F Preferred Stock of IEG
Holdings Corporation (the “Shares”), at price of $1.00 per Share. The offering
price has been established by the Company and is not related to the current
market price, asset value, net worth or any other established criteria of value.
The value has been determined arbitrarily by the management of the Company and
not by any third party valuation and, thus, a conflict with respect to such
valuation is present and investors are cautioned accordingly.

 

This offer is only being made to Non US Persons (as defined below) pursuant to
Regulation S under the Securities Act of 1933, as amended (“Regulation S”).

 

Subject only to acceptance hereof by the Company, in its sole discretion, the
undersigned (the “Purchaser”) hereby subscribes for the number of Shares and at
the aggregate subscription price set forth below.

 

An accepted copy of this Agreement will be returned to the Purchaser as a
receipt, and the Purchaser’s equity ownership information will be entered into
the books and records of the Company by its transfer agent. The Company will
deliver the copy of this Agreement, a receipt of for the Shares within ten (10)
days of full acceptance of this Subscription.

 



3

 

 

Notice To All Purchasers

 

The Company is subject to the informational requirements of the OTC Disclosure &
News Service. All information contained herein is qualified in its entirety by
the detailed information and financial statements appearing in the Company’s
reports filed at the OTC. The OTC website can be accessed at www.otcmarkets.com.

 

By signing below, the undersigned acknowledges that the Company is relying upon
the accuracy and completeness of the representations contained herein in
complying with its obligations under applicable State and Federal securities
laws.

 

1.Subscription.    1.1The Purchaser, intending to be legally bound hereby,
hereby tenders this subscription for the purchase of 50,000 Shares (the
“Shares”) of IEG HOLDINGS CORPORATION, a Florida corporation (the “Company”), at
a price of USD $1.00 per share of Series F Preferred Stock of the Company.    
1.2The Purchaser will deliver payment in cash directly to the Company, together
with completed copies of all applicable Subscription Documents.     1.3THE
SECURITIES OFFERED HEREBY, AND THE SHARES OF SERIES E PREFFERED STOCK OF IEG
HOLDINGS CORPORATION. HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”) OR UNDER ANY STATE SECURITIES LAW OR UNDER THE
SECURITIES LAWS OF ANY OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND SUCH LAWS. THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR ANY STATE
SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION PASSED UPON
OR ENDORSED THE MERITS OF THIS OFFERING. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE. THESE ARE SPECULATIVE SECURITIES.     1.4The Purchaser
acknowledges that an investment in the Shares is speculative.     1.5The
Purchaser acknowledges that, even upon the purchase of the Shares, there can be
no assurances that the Company will be able to accomplish any of the goals
described in its business plan. The Purchaser assumes all the obligations and
risks of investigating and conducting due diligence on the matters described in
the Company’s business plan.     1.6The Company intends to use the gross
proceeds from the sale of the Shares, for working capital to accomplish the
objectives described in its business plan. There can be no assurances that the
Company will be able to accomplish any of the objectives described in its
business plan.

 



4

 

 

1.7The Purchaser expressly covenants and agrees that it will reasonably regard
and preserve as confidential any and all information, including but not limited
to trade secrets, marketing and sales information, pertaining to the Company’s
business.     2.Representations and Warranties.      The Purchaser hereby
represents and warrants to the Company as follows:     2.1The Purchaser
represents and warrants that it is not a “U.S. Person” and is purchasing in an
“offshore transaction” (as defined below), and the Purchaser has truthfully
initialed the category which applies to the undersigned and has truthfully set
forth the factual basis or reason the Purchaser comes within that category. ALL
INFORMATION IN RESPONSE TO THIS PARAGRAPH WILL BE KEPT STRICTLY CONFIDENTIAL.
The Purchaser agrees to furnish any additional information which the Company
deems necessary in order to verify the answers set forth below.     2.2The
Purchaser has either a pre-existing personal or business relationship with the
Company and its officers, directors and controlling persons or by reason of its
business or financial expertise has the capacity to protect its own interest in
connection with this transaction.     2.3The Purchaser is acquiring the
securities solely for the Purchasers own account for investment purposes as a
principal and not with a view to resale or distribution of all or any part
thereof. The Purchaser is aware that there are legal and practical limits on the
Purchaser’s ability to sell or dispose of the securities, and, therefore, that
the Purchaser must bear the economic risk of the investment for an indefinite
period of time.     2.4The Purchaser has reached the age of majority (if an
individual) according to the laws of the state in which it resides and has
adequate means of providing for the Purchaser’s current needs and possible
personal contingencies and has need for only limited liquidity of this
investment, The Purchaser’s commitment to liquid investments is reasonable in
relation to the Purchaser’s net worth.     2.5The Purchaser understands that the
securities are being offered and sold in reliance on specific exemptions from
the registration requirements of federal and state law and that the
representations, warranties, agreements, acknowledgments and understandings set
forth herein are required in order to determine the applicability of such
exemptions and the suitability of the Purchaser to acquire such securities.    
2.6The Purchaser is not relying on the Company with respect to the tax and other
economic considerations relating to this investment. In regard to such
considerations, the Purchaser has relied on the advice of, or has consulted
with, its own personal tax, investment or other advisors.

 



5

 

 

2.7The Purchaser, if executing this Subscription Agreement in a representative
or fiduciary capacity, has full power and authority to execute and deliver this
Subscription Agreement and each other document included as an exhibit to this
Subscription Agreement for which a signature is required in such capacity and on
behalf of the subscribing individual, partnership, trust, estate, corporation or
other entity for whom or which the Purchaser is executing this Subscription
Agreement.     2.8If the Purchaser is a corporation, the Purchaser is duly and
validly organized, validly existing and in good tax and corporate standing as a
corporation under the laws of the jurisdiction of its incorporation with full
power and authority to purchase the securities to be purchased by it and to
execute and deliver this Subscription Agreement.     2.9If the Purchaser is a
partnership, the representations, warranties, agreements and understandings set
forth above are true with respect to all partners in the Purchaser (and if any
such partner is itself a partnership, all persons holding an interest in such
partnership, directly or indirectly, including through one or more
partnerships), and the person executing this Subscription Agreement has made due
inquiry to determine the truthfulness of the representations and warranties made
hereby.     2.10If the Purchaser is purchasing in a representative or fiduciary
capacity, the above representations and warranties shall be deemed to have been
made on behalf of the person or persons for whom the Purchaser is so purchasing.
    2.11Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject.     2.12The Purchaser or its professional advisor has
been granted the opportunity to conduct a full and fair examination of the
records, documents and files of the Company, to ask questions of and receive
answers from representatives of the Company, its officers, directors, employees
and agents concerning the terms and conditions of this offering, the Company and
its business and prospects, and to obtain any additional information which the
Purchaser or its professional advisor deems necessary to verify the accuracy of
the information received.     2.13The securities were not offered to the
Purchaser through an advertisement in printed media of general and regular
circulation, radio or television.     2.14The Purchaser has relied completely on
the advice of, or has consulted with, its own personal tax, investment, legal or
other advisors and has not relied on the Company or any of its affiliates,
officers, directors, attorneys, accountants or any affiliates of any thereof and
each other person, if any, who controls any thereof, within the meaning of
Section 15 of the Securities Act, except to the extent such advisors shall be
deemed to be as such.

 

6

 





 

2.15If the Purchaser has consulted a purchaser representative (“Purchaser
Representative”) to evaluate the merits and risks of the undersigned’s
investment in the securities, the Purchaser Representative has completed a
Purchaser Representative Questionnaire in the form supplied to him. The
Purchaser or the Purchaser Representative has been granted the opportunity to
examine documents and files, to ask questions of and receive answers from
representatives of the Company, its officers, directors, employees and agents
concerning the terms and conditions of the Offering, the Company and its
business and prospects, and to obtain any additional information which the
Purchaser or the Purchaser Representative deems necessary to verify the accuracy
of the information received.     2.16The Purchaser either alone or with its
Purchaser Representative has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
prospective investment.     2.17Purchaser:     (a) is not a “US Person” which is
defined as:

 

 (i) Any natural person resident in the United States (as defined below);   
 (ii) Any partnership or corporation organized or incorporated under the laws of
the United States;    (iii) Any estate of which any executor or administrator is
a US Person;    (iv) Any trust of which any trustee is a US Person;    (v) Any
agency or branch of a foreign entity located in the United States;     (vi) Any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a US Person;
    (vii) Any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and     (viii) Any partnership or
corporation if (i) organized or incorporated under the laws of any foreign
jurisdiction and (ii) formed by a US Person principally for the purpose of
investing in securities not registered under the Securities Act, unless it is
organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act) who are not
natural persons, estates or trusts.     “United States” means the United States
of America, its territories and possessions, any State of the United States, and
the District of Columbia.

 

7

 





 

(b)as of the execution date of this Agreement, (i) is not located within the
United States, and (ii) is not purchasing the Shares for the benefit of any US
Person.     (c)neither the Purchaser nor any disclosed principal is subscribing
for the Shares for the account of a U.S. Person or for resale in the United
States and the Purchaser confirms that the Shares have not been offered to the
Purchaser in the United States and that this Agreement has not been signed in
the United States;     (d)(i) as of the execution date of this Agreement is not
located within the United States, and (ii) is not purchasing the Shares for the
account or benefit of any U.S. person except in accordance with one or more
available exemptions from the registration requirements of the Securities Act or
in a transaction not subject thereto;     (e)will not resell the Shares except
in accordance with the provisions of Regulation S (Rule 901 through 905 and
Preliminary Notes thereto), pursuant to a registration under the Securities Act,
or pursuant to an available exemption from registration; and agrees not to
engage in hedging transaction with regard to such Shares unless in compliance
with the Securities Act.     (f)has not acquired the Shares as a result of, and
will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the Securities Act) in the United States in respect of the
Shares which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Shares; provided, however, that
the Purchaser may sell or otherwise dispose of the Shares pursuant to
registration thereof under the Securities Act and any applicable state and
federal securities laws or under an exemption from such registration
requirements.

 



8

 

 

3.Acknowledgments.      The Purchaser is aware that:     3.1The Purchaser
recognizes that investment in the Company involves certain risks, including the
potential loss by the Purchaser of interest on their investment herein, and the
Purchaser has taken full cognizance of and understands all of the risk factors
related to the purchase of the securities. The Purchaser recognizes that the
information set forth in this Subscription Agreement does not purport to contain
all the information, which would be contained in a registration statement under
the Securities Act.     3.2No federal or state agency has passed upon the
securities or made any finding or determination as to the fairness of this
transaction.     3.3The securities and any component thereof have not been
registered under the Securities Act or any applicable state securities laws by
reason of exemptions from the registration requirements of the Securities Act
and such laws, and may not be sold, pledged, assigned or otherwise disposed of
in the absence of an effective registration statement for the securities and any
component thereof under the Securities Act or unless an exemption from such
registration is available. Provided there is a market for the Company’s
securities, the securities will not be eligible for sale unless registered
pursuant to the terms and conditions of the attached Registration Rights
Agreement. Rule 144 is currently unavailable for use by shareholders of the
Company as the Company was formerly a shell entity and is not currently subject
to the reporting requirements of the Securities Exchange Act of 1934.     3.5The
certificates for the securities, if issued, will bear the following legend to
the effect that:

 

“THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.

 

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT. THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
ACCORDANCE WITH (I) REGULATION S UNDER THE SECURITIES ACT, IF AVAILABLE, (II)
ANY OTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, IF AVAILABLE, OR
(III) UNDER AN EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE, IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES
ISSUABLE UPON THE EXERCISE HEREOF, MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT. RELIANCE ON AN EXEMPTION FROM REGISTRATION WILL REQUIRE
THE HOLDER TO PROVIDE THE COMPANY WITH AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION MUST BE SATISFACTORY TO THE COMPANY.”

 



9

 

 

3.6The Company may refuse to register any transfer of the securities not made in
accordance with the Securities Act and the rules and regulations promulgated
thereunder.     4.Acceptance of Subscription.

 

The Purchaser hereby confirms that the Company has full right in its sole
discretion to accept or reject the subscription of the Purchaser, provided that
if the Company decides to reject such subscription, the Company must do so
promptly and in writing. In the case of rejection, any cash payments and copies
of all executed Subscription Documents will be promptly returned (without
interest or deduction in the case of cash payments).

 

5.Indemnification.

 

The Purchaser agrees to indemnify and hold harmless the Company as well as the
affiliates, officers, directors, partners, attorneys, accountants and affiliates
of any thereof and each other person, if any, who controls any thereof, within
the meaning of Section 15 of the Securities Act, against any and all loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all expenses reasonably incurred in investigating, preparing or
defending against any litigation commenced or threatened or any claim
whatsoever) arising out of or based upon any allegedly false representation or
warranty or breach of or failure by the Purchaser to comply with any covenant or
agreement made by the Purchaser herein or in any other document furnished by the
Purchaser to any of the foregoing in connection with this transaction.

 

6.Irrevocability.

 

The Purchaser hereby acknowledges and agrees, subject to the provisions of any
applicable state securities laws providing for the refund of subscription
amounts submitted by the Purchaser, if applicable, that the subscription
hereunder is irrevocable and that the Purchaser is not entitled to cancel,
terminate or revoke this Subscription Agreement and that this Subscription
Agreement shall survive the death or disability of the Purchaser and shall be
binding upon and inure to the benefit of the Purchaser, and the Purchasers
respective heirs, executors, administrators, successors, legal representatives
and assigns. If the Purchaser is more than one person, the obligations of the
Purchaser hereunder shall be joint and several, and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and each such person’s heirs,
executors, administrators, successors, legal representatives and assigns.

 



10

 

 

7.Modification.

 

Neither this Subscription Agreement nor any provisions hereof shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any such waiver, modification, discharge or termination
is sought.

 

8.Notices.

 

Any notice, demand or other communication which any party hereto may be required
or may elect to give anyone interested hereunder shall be sufficiently given if;
(a) deposited, postage prepaid, in a United States mail box, stamped registered
or certified mail, return receipt requested, and addressed, in the case of the
Company, to the address given in the preamble hereof, and, if to the Purchaser,
to the address set forth hereinafter; or (b) delivered personally at such
address.

 

9.Counterparts.

 

This Subscription Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each of such counterparts
shall, for all purposes, constitute an agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.

 

10.Entire Agreement.

 

This Subscription Agreement, and the Appendices attached, contains the entire
agreement of the parties with respect to the subject matter hereof, and there
are no representations, warranties, covenants or other agreements except as
stated or referred to herein.

 

11.Severability.

 

Each provision of this Subscription Agreement is intended to be severable from
every other provision and the invalidity or illegality of the remainder hereof.

 

12.Transferability; Assignability.

 

This Subscription Agreement is not transferable or assignable by the Purchaser.

 

13.Applicable Law and Forum.

 

This Subscription Agreement and all rights hereunder shall be governed by, and
interpreted in accordance with the laws of the State of Florida. The federal and
state courts of the State of Florida shall have sole and exclusive jurisdiction
over any dispute arising from this Offering and this Subscription Agreement.

 



11

 



 

14.Subscription Information.

 

The Purchaser hereby subscribes, pursuant to this Subscription Agreement, dated
as of August 2014, for Shares in the amounts set forth in Paragraph 14.1 below,
and tenders payment in cash in consideration therefore to:

 

IEG HOLDINGS CORPORATION

6160 West Tropicana Avenue

Suite E-13, Las Vegas, NV 89103

 

14.1Number of Shares subscribed for 50,000 Shares against payment in cash in the
amount of USD $50,000, representing USD $1.00 per Share.

 

if the Shares hereby subscribed for are to be owned by more than one person in
any manner, the Purchaser understands and agrees that all of the co-owners of
such Shares must sign this Subscription Agreement.

 



12

 

 

15.Anti-Money Laundering; OFAC.

 

(i) The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at http://www.treas.gov/ofac before making the representations herein.
The Purchaser represents that the amounts invested by it in the Company in the
Shares were not and are not directly or indirectly derived from activities that
contravene U.S. federal or state or international laws and regulations,
including anti-money laundering laws and regulations. U.S. federal regulations
and Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at http://www.treas.gov/ofac. In addition, the programs administered by
OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

 

(ii) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
Please be advised that the Company may not accept any amounts from a prospective
investor if such prospective investor cannot make the representation set forth
in the preceding paragraph. The Purchaser agrees to promptly notify the Company
should the Purchaser become aware of any change in the information set forth in
these representations. The Purchaser understands and acknowledges that, by law,
the Company may be obligated to “freeze the account” of the Purchaser, either by
prohibiting additional subscriptions from the Purchaser, declining any
redemption requests and/or segregating the assets in the account in compliance
with governmental regulations, and a Broker may also be required to report such
action and to disclose the Purchaser’s identity to OFAC. The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company or any Broker or any of the Company’s other service
providers. These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs;

 



 



1These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.



 



13

 

 

(iii) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure2, or any
immediate family3 member or close associate4 of a senior foreign political
figure, as such terms are defined in the footnotes below; and

 

(iv) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

 





2A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.    3“Immediate family” of a
senior foreign political figure typically includes the figure’s parents,
siblings, spouse, children and in-laws.    4A “close associate” of a senior
foreign political figure is a person who is widely and publicly known to
maintain an unusually close relationship with the senior foreign political
figure, and includes a person who is in a position to conduct substantial
domestic and international financial transactions on behalf of the senior
foreign political figure.

 



14

 

 

(4) ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act   What is money laundering?   How big is the problem and why
is it important?          

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti- money laundering
requirements on brokerage firms and financial institutions. Since April 24,
2002, all brokerage firms have been required to have new, comprehensive anti-
money laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.

Money laundering occurs in connection with a wide variety of crimes, including
illegal arms sales, drug trafficking, robbery, fraud, racketeering, and
terrorism.

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.

According to the U.S. State Department, one recent estimate puts the amount of
worldwide money laundering activity at US$1 trillion a year.

 

What are we required to do to eliminate money laundering?   Under new rules
required by the USA PATRIOT Act, our anti-money laundering program must
designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with the new laws.   As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 

IN WITNESS WHEREOF, the undersigned Purchaser does represent and certify under
penalty of perjury that the foregoing statements are true and correct and that
it has (they have) by the following signature(s) executed this Subscription
Agreement.

 

                                             20   , at
                                                                                                
.

 

15

 



 

INDIVIDUAL

 

  Address to which Correspondence Should be Directed             Signature
(Individual)   Name               Street Address             Signature (All
record holders should sign)   City, State and Zip Code             Name(s) Typed
or Printed   Tax Identification or Social Security Number (if applicable)      
        Telephone Number 

 



16

 

 

CORPORATION, PARTNERSHIP, TRUST, OR OTHER ENTITY

 

  Address to which Correspondence Should be Directed             Name of Entity
  Street Address         By:       * Signature   City, State and Zip Code      
  Its:       Title   Tax Identification or Social Security Number (if
applicable)             (                   )  Name Typed or Printed   Telephone
Number

 

*If Shares are being subscribed for by a corporation, partnership, trust or
other entity, the Certificate of Signatory on the following page must also be
completed.

 

17

 



 

CERTIFICATE OF SIGNATORY

 

To be completed if Shares are being subscribed for by an entity.

 

I,
                                                                                      ,
am the President of
                                                                                                                                                   
(the “Entity”). 

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Shares, and certify that the Subscription Agreement has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.

 

IN WITNESS WHEREOF, I have hereto set my hand                               ,
20   .

 

18

 

 

ACCEPTANCE

 

This Subscription Agreement is accepted as of
                                                        , 20   .

 





  IEG HOLDINGS CORPORATION   a Florida Corporation         By:       Paul
Mathieson     President & CEO

 

19

 



  

IEG HOLDINGS CORPORATION (OTC PINK: IEGH)

 

SERIES F 12% PREFERRED STOCK

 

12% pa yield payable first day of each month beginning on date of receipt of
subscription funds with first payment 1 October 2014

 

Interest Payment Instructions

 

and

 

Optional change to Quarterly Interest Payments

 



20

 

 

INTEREST INSTRUCTIONS

 

FOR

 

IEG HOLDINGS CORPORATION

 

Series F 12% Preferred Stock

  

      ALL INFORMATION HEREIN WILL BE TREATED CONFIDENTIALLY        

 

 

  Investor(s)                                 Number of Shares 50,000  

 

Interest Payment Option: (tick preferred option) Monthly                 
Quarterly                 

 

Monthly: Interest will be paid on first day of each month commencing October 1st
2014.

Quarterly: Interest will be paid quarterly with the first payment on October 1st
2014.

 

Please provide banking instructions for your interest payments

 



Bank Name:       Bank Address:      

 

Swift code (=BIC.BankIdentifier Code):  

 

Account name:  

  

BSB number:   Account number:  

 



Signed:   Date:  

  



21

 

 

 